In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate nine individuals to their job positions with the Village of Pelham, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated December 28, 1978, which dismissed the petition on the merits. Judgment affirmed, with $50 costs and disbursements. We agree with Special Term’s holding that the 1975-1976 collective bargaining agreement between the petitioner and the respondent village did not contain a job security clause protecting sanitation department personnel from the abolishment of their positions (see Matter of Board of Educ. v Yonkers Federation of Teachers, 40 NY2d 268; Yonkers School Crossing Guard Union of Westchester Ch., CSEA v City of Yonkers, 39 NY2d 964; Matter of Burke v Bowen, 40 NY2d 264). Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.